Jackson, Chief Justice.
The points which control our ruling in this case arise upon the pleas of the plaintiff in error, which the court struck on demurrer. One was a plea of failure of consideration in this, that the defendant in error engaged to serve the plaintiff in error as counsel and attorney in a certain suit, and wholly failed to do so, and the other'that for his services he was to get his interest in the paper sued on here, and to maintain the former suit, for which he got his interest in this paper free of all costs to the plaintiff in error, which made the contract champertous.
1. There may be some defect in the plea of failure of consideration, in that it is not set out as fully as it might be, but we hardly think the defects sufficient to authorize the court to strike it on general demurrer.
2. The plea of champerty is full, and should not have been stricken under the ruling of this court in 55 Ga., 283, and 57 Ga., 263. See, also, 6 Otto, 407.
We hold, therefore, that the court erred in striking the pleas of plaintiff in error, and there must be a new trial.
Judgment reversed.